Fowler,' J.
The action was brought to recover the amount of the tax on the property involved in the certiorari case of State ex rel. Flambeau Paper Co. v. Windus, city clerk of Park Falls (ante, p. 583, 243 N. W. 216), in excess of the amount as it would be if computed on an assessment based upon the highest valuation of the property fixed by plaintiff’s witnesses before the board of review. The assessment having been upheld in the certiorari case, opinion in which is filed herewith, the judgment of dismissal must be affirmed.
By the Court. — The judgment of the circuit court is affirmed.